Quinn, Judge
(concurring in the result) :
The number and nature of the offenses not placed in issue by this appeal are such that I perceive no fair risk of harm to the appellant, in either reputation or punishment, resulting from the findings of guilty of Additional Charge IV and its specification, which the Staff Judge Advocate indicated to the convening authority “should be treated as breach of restriction,” an offense carrying a maximum penalty of confinement and partial forfeitures for one month. United States v Subia, 12 USCMA 23, 30 CMR 23 (1960). Consequently, I believe it is unnecessary to resolve the question presented to us, and I would affirm the decision of the Court of Military Review. United States v Subia, supra; United States v Helfrick, 9 USCMA 221, 25 CMR 483 (1958).